Citation Nr: 1121219	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  10-06 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to April 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the above-referenced Department of Veterans (VA) Regional Office (RO), which granted service connection for bilateral hearing loss and assigned a noncompensable evaluation, effective from April 30, 2009.  

The Veteran testified at a videoconference hearing held in May 2011, before the undersigned Veterans Law Judge.  The transcript from that hearing has been reviewed and has been associated with the claims file.

This appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected bilateral hearing loss is more disabling than is reflected in the current noncompensable evaluation.

At the videoconference hearing in May 2011, the Veteran testified that his hearing impairment had worsened since he was last examined by VA in July 2009.  (T p10).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, and additional examination is appropriate.  Caffery v. Brown, 6 Vet. App. 377 (1995); see also VAOPGCPREC 11-95 (1995).  He has also challenged the adequacy of the July 2009 examination.  Specifically, he takes issue with the fact that it does not accurately portray his current disability picture.  

Given the Veteran's testimony, and to ensure that the record reflects the current severity of his condition, the Board finds that a more contemporaneous examination is needed to properly evaluate the service-connected disability under consideration.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).  The examination should include a review of the claims file and past clinical history, with particular attention to the severity of present symptomatology, as well as any significant pertinent interval medical history since his VA examination in 2009.  See generally, Martinak v. Nicholson, 21 Vet. App. 447 (2007) (VA audiology examination must include the effect of the veteran's hearing loss disability on occupational functioning and daily activities).

Also on remand, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  In this regard, the Board notes that the most recent record of any outpatient treatment that the Veteran has undergone (and that is included in his claims folder) is dated in April 2008.  

Accordingly, the case is REMANDED for the following action:

1.  After procuring the appropriate release of information forms where necessary, obtain records of any recent treatment for, or evaluation of, the service-connected hearing loss that the Veteran has undergone.  The Board is particularly interested in any pertinent treatment or evaluation that he may have received at the VA Medical Center in Oklahoma City, Oklahoma since April 2008.  

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder.  

2.  Thereafter, the Veteran should be referred for a VA examination to determine the current severity of his service-connected bilateral hearing loss.  The claims folder must be made available to the examiner in conjunction with the examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  

a.  The audiologist should provide numeric interpretation of the hearing tests/audiograms conducted.  He/she should also set forth numeric values for each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz; and then provide the average pure tone threshold for these four frequencies.  The reported numeric values and speech recognition scores (Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 4.85.

b.  The audiologist should then provide an opinion as to the effect that the Veteran's hearing loss has on his ability to work.  In doing so, the audiologist should opine as to the extent, if any, his hearing loss causes functional or occupational impairment.  All opinions and conclusions expressed must be supported by a complete rationale.

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the compensable rating issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


